91 F.3d 133
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bernard Lee STEBBING, Plaintiff--Appellant,v.Bishop ROBINSON;  Richard Lanham;  Melanie Pereira,Defendants--Appellees.Ronald F. ROBINSON;  Bernard Lee Stebbing, Plaintiffs--Appellants,v.Bishop ROBINSON;  Richard Lanham;  Melanie Pereira,Defendants--Appellees.
Nos. 96-6026, 96-6037.
United States Court of Appeals, Fourth Circuit.
Submitted June 20, 1996.Decided July 1, 1996.

Bernard Lee Stebbing, Ronald F. Robinson, Appellants Pro Se.  John Joseph Curran, Jr., Attorney General, Stephanie Judith Lane-Weber, Assistant Attorney General, Baltimore, Maryland, for Appellees.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's orders denying relief on their 42 U.S.C. § 1983 (1988) complaints.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Stebbing v. Robinson, No. CA-95-177-L;  Robinson v. Robinson, No. CA-95-66-L (D.Md. Dec. 21, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED